--------------------------------------------------------------------------------


 
EMERITUS CORPORATION
 
AMENDED 1998 EMPLOYEE STOCK PURCHASE PLAN
 
(as amended and restated as of March 26, 2008)
 
SECTION 1.  PURPOSE
 
The purposes of the Emeritus Corporation 1998 Employee Stock Purchase Plan (the
"Plan") are to (a) assist qualified employees of Emeritus Corporation, a
Washington corporation (the "Company"), and its designated subsidiary
corporations in acquiring a stock ownership interest in the Company pursuant to
a plan that is intended to qualify as an "employee stock purchase plan" under
Section 423 of the Internal Revenue Code of 1986, as amended (the "Code"), and
(b) help employees provide for their future security and encourage them to
remain in the employ of the Company and its subsidiary corporations.  Stock
purchased under the Plan may be paid for by regular payroll deductions.  Only
employees of the Company and its designated subsidiary corporations are eligible
to participate in the Plan, and participation is voluntary.
 
SECTION 2.  DEFINITIONS
 
For purposes of the Plan, the following terms shall be defined as set forth
below.
 
"Board" means the Board of Directors of the Company.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Committee" means the Company's Compensation Committee or another committee
appointed by the Board and given authority by the Board to administer the Plan.
 
"Company" means Emeritus Corporation, a Washington corporation.
 
"Designated Subsidiary" includes all domestic Subsidiary Corporations and such
other Subsidiary Corporations as may be designated from time to time by the
Board or the Committee as eligible to participate in the Plan.
 
"Eligible Compensation" means all regular cash compensation, including overtime,
cash bonuses and commissions.  Regular cash compensation does not include
severance pay, hiring and relocation bonuses, pay in lieu of vacation or sick
leave, or any other special payments, or any gain from stock option exercises.

 
1

--------------------------------------------------------------------------------

 

 
"Eligible Employee" means any employee of the Company or any Designated
Subsidiary who is in the employ of the Company or a Designated Subsidiary on one
or more Offering Dates and who meets the following criteria:
 
(a)           the employee does not, immediately after the Option is granted,
own stock (as defined by the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Company or of its Parent or
Subsidiary Corporations;
 
(b)           the employee has been employed for at least six months; provided,
however, that the Plan Administrator, in its sole discretion, may reduce or
increase (to up to two years) this minimum requirement for future Offering
Periods;
 
(c)           the employee's customary employment is for more than 20 hours per
week; provided, however, that the Plan Administrator, in its sole discretion,
may reduce this minimum hourly requirement for future Offering Periods; and
 
(d)           the employee's customary employment is for more than five months
in any calendar year; provided, however, that the Plan Administrator, in its
sole discretion, may reduce this minimum requirement for future Offering
Periods.
 
If the Company permits any employee of a Designated Subsidiary to participate in
the Plan, then all employees of that Designated Subsidiary who meet the
requirements of this paragraph shall also be considered Eligible Employees.
 
"Enrollment Period" has the meaning set forth in Section 6.1.
 
"ESPP Broker" has the meaning set forth in Section 10.
 
"Offering" has the meaning set forth in Section 5.1.
 
"Offering Date" means the first day of an Offering.
 
"Offering Period" has the meaning set forth in Section 5.1.
 
"Option" means an option granted under the Plan to an Eligible Employee to
purchase shares of Stock.
 
"Parent Corporation" means any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Option, each of the corporations, other than the Company, owns
stock

 
2

--------------------------------------------------------------------------------

 

 
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
 
"Participant" means any Eligible Employee who has elected to participate in an
Offering in accordance with the procedures set forth in Section 6.1 and who has
not withdrawn from the Plan or whose participation in the Plan is not
terminated.
 
"Plan" means the Emeritus Corporation 1998 Employee Stock Purchase Plan, as it
may be amended from time to time.
 
"Plan Administrator" has the meaning set forth in Section 3.1.
 
"Purchase Date" means the last day of each Purchase Period.
 
"Purchase Period" has the meaning set forth in Section 5.2.
 
"Purchase Price" has the meaning set forth in Section 8.
 
"Stock" means the Common Stock, $.0001 par value per share, of the Company.
 
"Subscription" has the meaning set forth in Section 6.1.
 
"Subsidiary Corporation" means any corporation, other than the Company, in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Option, each of the corporations, other than the last
corporation in the unbroken chain, owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
SECTION 3.  ADMINISTRATION
 
3.1
Plan Administrator

 
The Plan shall be administered by the Company's Office of Compensation and
Benefits or any other Company group or executive officer designated by the Board
or the Committee, except for those items expressly reserved to the Board or the
Committee under the Plan.  Any decisions made by the Board, the Committee or the
Plan Administrator shall be applicable equally to all Eligible Employees.
 
3.2
Administration and Interpretation by the Plan Administrator

 
Subject to the provisions of the Plan, the Plan Administrator shall have the
authority, in its sole discretion, to determine all matters relating to Options
granted under the Plan, including all terms, conditions, restrictions and
limitations of Options;

 
3

--------------------------------------------------------------------------------

 

 
provided, however, that all Participants granted Options pursuant to the Plan
shall have the same rights and privileges within the meaning of Code Section
423.  The Plan Administrator shall also have exclusive authority to interpret
the Plan and may from time to time adopt, and change, rules and regulations of
general application for the Plan's administration.  The Plan Administrator's
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, unless
reserved to the Board or the Committee, shall be conclusive and binding on all
parties involved or affected.  The Plan Administrator may delegate
administrative duties to such of the Company's other officers or employees as
the Plan Administrator so determines.
 
SECTION 4.  STOCK SUBJECT TO PLAN
 
Subject to adjustment from time to time as provided in Section 19, a maximum of
400,000 shares of Stock may be sold under the Plan.  Shares sold under the Plan
shall be drawn from authorized and unissued shares or shall be shares acquired
by the Company.  Any shares of Stock subject to an Option that cease to be
subject to the Option (other than by reason of exercise of the Option),
including, without limitation, in connection with the cancellation or
termination of the Option, shall again be available for sale in connection with
future grants of Options under the Plan.
 
SECTION 5.  OFFERING DATES
 
5.1
Offering Periods

 
(a)           The Plan shall be implemented by a series of offerings (each, an
"Offering").  Except as otherwise set forth below, Offerings shall commence on
July 1, October 1, January 1 and April 1 of each year and end on the next
September 30, December 31, March 31 and June 30, respectively, occurring
thereafter.
 
(b)           Notwithstanding the foregoing, the Board or the Committee may
establish (i) a different term for one or more future Offerings and
(ii) different commencing and ending dates for such Offerings; provided,
however, that an Offering Period may not exceed five years; and provided,
further, that if the Purchase Price may be less than 85% of the fair market
value of the Stock on the Purchase Date, the Offering Period may not exceed 27
months.
 
(c)           In the event the first or the last day of an Offering Period is
not a regular business day, then the first day of the Offering Period shall be
deemed to be the next regular business day and the last day of the Offering
Period shall be deemed to be the last preceding regular business day.

 
4

--------------------------------------------------------------------------------

 

 
(d)           An employee who becomes eligible to participate in the Plan after
an Offering Period has commenced shall not be eligible to participate in such
Offering but may participate in any subsequent Offering, provided that such
Eligible Employee is still an Eligible Employee as of the commencement of any
such subsequent Offering.  Eligible Employees may not participate in more than
one Offering at a time.
 
5.2
Purchase Periods

 
(a)           Each Offering Period shall consist of one or more consecutive
purchase periods (each, a "Purchase Period").  Except as otherwise set forth
below, Purchase Periods shall continue for three calendar months and shall be
coterminous with an Offering Period.  Purchase Periods shall commence on July 1,
October 1, January 1 and April 1 of each year and end on the next September 30,
December 31, March 31 and June 30, respectively, occurring thereafter.  The last
day of each Purchase Period shall be the Purchase Date for such Purchase Period.
 
(b)           Notwithstanding the foregoing, the Board or the Committee may
establish for any future Offering (a) different terms for one or more Purchase
Periods within the Offering Period and (b) different commencing dates and
Purchase Dates for any such Purchase Periods.
 
(c)           In the event the first or last day of a Purchase Period is not a
regular business day, then the first day of the Purchase Period shall be deemed
to be the next regular business day and the last day of the Purchase Period
shall be deemed to be the last preceding regular business day.
 
SECTION 6.  PARTICIPATION IN THE PLAN
 
6.1
Initial Participation

 
An Eligible Employee shall become a Participant on the first Offering Date after
satisfying the eligibility requirements and delivering to the Plan Administrator
during the enrollment period established by the Plan Administrator (the
"Enrollment Period") a subscription (the "Subscription"):
 
(a)           indicating the Eligible Employee's election to participate in the
Plan;
 
(b)           authorizing payroll deductions and stating the amount to be
deducted regularly from the Participant's pay; and

 
5

--------------------------------------------------------------------------------

 

 
(c)           authorizing the purchase of Stock for the Participant in each
Purchase Period.
 
An Eligible Employee who does not deliver a Subscription to the Plan
Administrator during the Enrollment Period shall not participate in the Plan for
that Offering Period or any subsequent Offering Period unless such Eligible
Employee subsequently enrolls in the Plan by delivering a Subscription to the
Plan Administrator during the Enrollment Period for such subsequent Offering
Period.  The Plan Administrator may, from time to time, change the Enrollment
Period for any future Offering as deemed advisable by the Plan Administrator in
its sole discretion for the proper administration of the Plan.
 
6.2
Continued Participation

 
Unless the Plan Administrator determines otherwise for any future Offering, a
Participant shall automatically participate in the next Offering Period until
such time as the Participant withdraws from the Plan pursuant to Section 11.2 or
terminates employment as provided in Section 12.
 
SECTION 7.  LIMITATIONS ON RIGHT TO PURCHASE SHARES
 
7.1
$25,000 Limitation

 
On each Offering Date, a Participant shall be deemed to have been granted an
Option to purchase a maximum number of shares of the Stock of the Company equal
to an amount determined as follows:  an amount equal to $25,000 divided by the
fair market value of the Stock of the Company on the applicable Offering Date;
provided, however, no Participant shall be entitled to purchase Stock under the
Plan (or any other employee stock purchase plan that is intended to meet the
requirements of Code Section 423 sponsored by the Company, any Parent
Corporation or any Subsidiary Corporation) at a rate that exceeds $25,000 in
fair market value, determined as of the Offering Date for each Offering Period
(or such other limit as may be imposed by the Code), for each calendar year in
which a Participant participates in the Plan (or any other employee stock
purchase plan described in this Section 7.1).
 
7.2
Pro Rata Allocation

 
In the event the number of shares of Stock that might be purchased by all
Participants in the Plan exceeds the number of shares of Stock available in the
Plan, the Plan Administrator shall make a pro rata allocation of the remaining
shares of

 
6

--------------------------------------------------------------------------------

 

 
Stock in as uniform a manner as shall be practicable and as the Plan
Administrator shall determine to be equitable.  Fractional shares may be issued
under the Plan unless the Board or the Committee determines otherwise.
 
SECTION 8.  PURCHASE PRICE
 
(a)            The purchase price (the "Purchase Price") at which Stock may be
acquired in an Offering pursuant to the exercise of all or any portion of an
Option granted under the Plan shall be 85% of the lesser of (i) the fair market
value of the Stock on the Offering Date of such Offering and (ii) the fair
market value of the Stock on the Purchase Date.  Notwithstanding the foregoing,
the Board or the Committee may establish a different Purchase Price for any
future Offering, which shall not be less than the Purchase Price previously
stated.
 
(b)            The fair market value of the Stock on the Offering Date or on the
Purchase Date shall be the closing price for the Stock as reported for such day
by the American Stock Exchange.  If no sales of the Stock were made on the
American Stock Exchange on the transaction date, fair market value shall mean
the closing price for the Stock as reported for the next preceding day on which
sales of the Stock were made on the American Stock Exchange.
 
(c)            Notwithstanding the foregoing, if an increase in the number of
shares authorized for issuance under the Plan is approved and all or a portion
of such additional shares are to be issued during one or more Offerings that are
underway at the time of shareholder approval of such increase (the "Additional
Shares"), then, if as of the date of such shareholder approval, the fair market
value of a share of Stock is higher than the fair market value on the Offering
Date for any such Offering, the Purchase Price for the Additional Shares shall
be 85% of the lesser of (i) the Stock's fair market value on the date of such
shareholder approval and (ii) the fair market value of the Stock on the Purchase
Date.
 
SECTION 9.  PAYMENT OF PURCHASE PRICE
 
9.1
General Rules

 
Subject to Section 9.12, Stock that is acquired pursuant to the exercise of all
or any portion of an Option may be paid for only by means of payroll deductions
from the Participant's Eligible Compensation.  Except as set forth in this
Section 9, the amount of compensation to be withheld from a Participant's
Eligible Compensation during each pay period shall be determined by the
Participant's Subscription.

 
7

--------------------------------------------------------------------------------

 

 
9.2           Change Notices
 
(a)           Except as set forth in Section 11.1 and unless the Plan
Administrator determines otherwise for an Offering, a Participant may not elect
during an Offering Period to increase or decrease the amount withheld from his
or her compensation for future pay periods within such Offering Period.  Unless
otherwise determined by the Plan Administrator for a future Offering, a
Participant may elect to increase or decrease the amount to be withheld from his
or her compensation for future Offerings; provided, however, that notice of such
election must be delivered to the Plan Administrator in such form and in
accordance with such terms as the Plan Administrator may establish for an
Offering.
 
(b)           Notwithstanding the foregoing, to the extent necessary to comply
with Code Section 423 and Section 7.1, a Participant’s payroll deductions may be
decreased during any Purchase Period scheduled to end during the current
calendar year to 0% at such time that the aggregate of all payroll deductions
accumulated with respect to the Offering to which such Purchase Period applies
and any other Offering ending within the same calendar year exceed
$21,250.  Payroll deductions shall re-commence at the rate provided in such
Participant’s Subscription at the beginning of the first Purchase Period that is
scheduled to end in the following calendar year, unless the Participant
terminates participation in the Plan as provided in Section 11.1 or Section 11.2
below.
 
9.3
Percent Withheld

 
The amount of payroll withholding with respect to the Plan for any Participant
during any pay period shall be at least $5, but not more than 15%, of the
Participant's Eligible Compensation for such pay period, but in no event shall
the amount of a Participant's payroll withholding exceed the limits of
Section 7.1.  Amounts shall be withheld in whole dollar or percentage amounts
only.
 
9.4
Payroll Deductions

 
Payroll deductions shall commence on the first payday following the Offering
Date and shall continue through the last payday of the Offering Period unless
sooner altered or terminated as provided in the Plan.
 
9.5
Memorandum Accounts

 
Individual accounts shall be maintained for each Participant for memorandum
purposes only.  All payroll deductions from a Participant's compensation shall
be

 
8

--------------------------------------------------------------------------------

 

 
credited to such account but shall be deposited with the general funds of the
Company.  All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose.
 
9.6
No Interest

 
No interest shall be paid on payroll deductions received or held by the Company.
 
9.7
Acquisition of Stock

 
On each Purchase Date of an Offering Period, each Participant shall
automatically acquire, pursuant to the exercise of the Participant's Option, the
number of shares of Stock arrived at by dividing the total amount of the
Participant's accumulated payroll deductions for the Purchase Period by the
Purchase Price; provided, however, that the number of shares of Stock purchased
by the Participant shall not exceed the number of whole shares of Stock so
determined, if the Board or the Committee has determined for any future Offering
that fractional shares may not be issued under the Plan; and provided, further,
that the number of shares of Stock purchased by the Participant shall not exceed
the number of shares for which Options have been granted to the Participant
pursuant to Section 7.1.
 
9.8
Carryover of Account

 
Any cash balance remaining in the Participant's account at the termination of
each Offering shall be refunded to the Participant as soon as practical after
the Purchase Date without the payment of any interest; provided, however, that
if the Participant participates in the next Offering, any cash balance remaining
in the Participant's account shall be applied to the purchase of Stock in the
new Offering, provided such purchase complies with Section 7.1.
 
9.9
Withholding Obligations

 
At the time the Option is exercised, in whole or in part, or at the time some or
all of the Stock is disposed of, the Participant shall make adequate provision
for federal and state withholding obligations of the Company, if any, that arise
upon exercise of the Option or upon disposition of the Stock.  The Company may
withhold from the Participant's compensation the amount necessary to meet such
withholding obligations.

 
9

--------------------------------------------------------------------------------

 

 
9.10                      Termination of Participation
 
No Stock shall be purchased on behalf of a Participant on a Purchase Date if his
or her participation in the Plan has terminated prior to such Purchase Date.
 
9.11
Procedural Matters

 
The Plan Administrator may, from time to time, establish (a) limitations on the
frequency and/or number of any permitted changes in the amount withheld during
an Offering, (b) an exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, (c) payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company's processing of properly completed withholding elections, and (d) such
other limitations or procedures as deemed advisable by the Plan Administrator,
in its sole discretion, that are consistent with the Plan and in accordance with
the requirements of Code Section 423.
 
9.12
Leaves of Absence

 
During leaves of absence approved by the Company and meeting the requirements of
the applicable Treasury Regulations promulgated under the Code, a Participant
may continue participation in the Plan by delivering cash payments to the Plan
Administrator on the Participant's normal paydays equal to the amount of his or
her payroll deduction under the Plan had the Participant not taken a leave of
absence.
 
SECTION 10.  STOCK PURCHASED UNDER THE PLAN
 
10.1
ESPP Broker

 
If the Plan Administrator designates or approves a stock brokerage or other
financial services firm (the "ESPP Broker") to hold shares purchased under the
Plan for the accounts of Participants, the following procedures shall
apply.  Promptly following each Purchase Date, the number of shares of Stock
purchased by each Participant shall be deposited into an account established in
the Participant's name with the ESPP Broker.  A Participant shall be free to
undertake a disposition of the shares of Stock in his or her account at any
time, but, in the absence of such a disposition, the shares of Stock must remain
in the Participant's account at the ESPP Broker until the holding period set
forth in Code Section 423 has been satisfied.  With respect to shares of Stock
for which the Code Section 423 holding periods have been satisfied, the
Participant may move those shares of Stock to another brokerage account of the
Participant' s choosing or request that a stock certificate be issued and

 
10

--------------------------------------------------------------------------------

 

 
delivered to him or her.  A Participant who is not subject to payment of U.S.
income taxes may move his or her shares of Stock to another brokerage account of
his or her choosing or request that a stock certificate be delivered to him or
her at any time, without regard to the Code Section 423 holding period.
 
10.2
Notice of Disposition

 
By entering the Plan, each Participant agrees to promptly give the Company
notice of any Stock disposed of within the later of one year from the Purchase
Date and two years from the Offering Date for such Stock, showing the number of
such shares disposed of and the Purchase Date and Offering Date for such
Stock.  This notice shall not be required if and so long as the Company has a
designated ESPP Broker.
 
SECTION 11.  VOLUNTARY WITHDRAWAL
 
11.1
Withdrawal From an Offering

 
A Participant may withdraw from an Offering by delivering to the Plan
Administrator a notice of withdrawal in the form required by the Plan
Administrator for such purpose.  Such withdrawal must be elected at least ten
days prior to the end of the Purchase Period for which such withdrawal is to be
effective or by any other date specified by the Plan Administrator for any
future Offering.  If a Participant withdraws after the Purchase Date for a
Purchase Period of an Offering, the withdrawal shall not affect Stock acquired
by the Participant in that Purchase Period and any earlier Purchase
Periods.  Unless the Plan Administrator establishes a different rule for any
future Offering, withdrawal from an Offering shall not result in withdrawal from
the Plan and any succeeding Offering therein.  A Participant is prohibited from
again participating in the same Offering at any time upon withdrawal from such
Offering.
 
11.2
Withdrawal From the Plan

 
A Participant may withdraw from the Plan by delivering to the Plan Administrator
a notice of withdrawal in the form required by the Plan Administrator for such
purpose.  Such notice must be delivered at least ten days prior to the end of
the Purchase Period for which such withdrawal is to be effective or by any other
date specified by the Plan Administrator for any future Offering.  If a
Participant withdraws after the Purchase Date for a Purchase Period of an
Offering, the withdrawal shall not affect Stock acquired by the Participant in
that Purchase Period and any earlier Purchase Periods.  In the event a
Participant voluntarily elects to withdraw from the Plan, the withdrawing
Participant may not resume participation in

 
11

--------------------------------------------------------------------------------

 

 
the Plan during the same Offering Period but may participate in any subsequent
Offering under the Plan by again satisfying the definition of a Participant.
 
11.3
Return of Payroll Deductions

 
Upon withdrawal from an Offering pursuant to Section 11.1 or withdrawal from the
Plan pursuant to Section 11.2, the withdrawing Participant's accumulated payroll
deductions that have not been applied to the purchase of Stock shall be returned
as soon as practical after the withdrawal, without the payment of any interest
to the Participant and the Participant's interest in the Offering shall
terminate.  Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.
 
SECTION 12.  TERMINATION OF EMPLOYMENT
 
Termination of a Participant's employment with the Company for any reason,
including retirement, disability or death, or the failure of a Participant to
remain an Eligible Employee, shall immediately terminate the Participant's
participation in the Plan.  The payroll deductions credited to the Participant's
account since the last Purchase Date shall, as soon as practical, be returned to
the Participant or, in the case of a Participant's death, to the Participant's
legal representative, and all the Participant's rights under the Plan shall
terminate.  Interest shall not be paid on sums returned to a Participant
pursuant to this Section 12.
 
SECTION 13.  RESTRICTIONS UPON ASSIGNMENT
 
An Option granted under the Plan shall not be transferable otherwise than by
will or by the applicable laws of descent and distribution and shall be
exercisable during the Participant's lifetime only by the Participant.  The Plan
Administrator will not recognize, and shall be under no duty to recognize, any
assignment or purported assignment by a Participant, other than by will or by
the applicable laws of descent and distribution, of the Participant's interest
in the Plan, of his or her Option, or of any rights under his or her Option.
 
SECTION 14.  NO RIGHTS OF SHAREHOLDER UNTIL SHARES ISSUED
 
With respect to shares of Stock subject to an Option, a Participant shall not be
deemed to be a shareholder of the Company, and he or she shall not have any of
the rights or privileges of a shareholder.  A Participant shall have the rights
and privileges of a shareholder of the Company when, but not until, the shares
have been issued following exercise of the Participant's Option.

 
12

--------------------------------------------------------------------------------

 

 
SECTION 15.  AMENDMENT OF THE PLAN
 
The Board or the Committee may amend the Plan in such respects as it shall deem
advisable; provided, however, that, to the extent required for compliance with
Code Section 423 or any applicable law or regulation, shareholder approval will
be required for any amendment that will (a) increase the total number of shares
as to which Options may be granted under the Plan, (b) modify the class of
employees eligible to receive Options, or (c) otherwise require shareholder
approval under any applicable law or regulation.
 
SECTION 16.  TERMINATION OF THE PLAN
 
(a)           The Board may suspend or terminate the Plan at any time.  Unless
the Plan shall theretofore have been terminated by the Board, the Plan shall
terminate on, and no Options shall be granted after, May 20, 2013.  Except as
provided in Section 19, no such termination may affect any Options granted prior
thereto.  No Options shall be granted during any period of suspension of the
Plan.
 
(b)           Notwithstanding the foregoing, the Plan or an Offering may be
terminated by the Board on a Purchase Date or by the Board's setting a new
Purchase Date with respect to an Offering and a Purchase Period then in progress
if the Board determines that termination of the Plan and/or the Offering is in
the best interests of the Company and the shareholders or if continuation of the
Plan and/or the Offering would cause the Company to incur adverse accounting
charges as a result of a change after the effective date of the Plan in the
generally accepted accounting rules applicable to the Plan.
 
SECTION 17.  NO RIGHTS AS AN EMPLOYEE
 
Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company or a Subsidiary Corporation or to affect the right of the Company and a
Subsidiary Corporation to terminate the employment of any person (including any
Eligible Employee or Participant) at any time with or without cause.
 
SECTION 18.  EFFECT UPON OTHER PLANS
 
The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Subsidiary Corporation.  Nothing in the
Plan shall be construed to limit the right of the Company or any Subsidiary
Corporation to (a) establish any other forms of incentives or compensation for
employees of the

 
13

--------------------------------------------------------------------------------

 

 
Company or any Subsidiary Corporation or (b) grant or assume options otherwise
than under the Plan in connection with any proper corporate purpose, including,
but not by way of limitation, the grant or assumption of options in connection
with the acquisition, by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, firm or association.
 
SECTION 19.  ADJUSTMENTS
 
19.1
Adjustment of Shares

 
In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in
(a) the outstanding shares, or any securities exchanged therefor or received in
their place, being exchanged for a different number or class of securities of
the Company or of any other corporation or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Stock, then (subject to any required action by the
Company's shareholders), the Board or the Committee, in its sole discretion,
shall make such equitable adjustments as it shall deem appropriate in the
circumstances in (i) the maximum number and kind of securities subject to the
Plan as set forth in Section 4 and (ii) the number and kind of securities that
are subject to any outstanding Option and the per share price of such
securities.  The determination by the Board or the Committee as to the terms of
any of the foregoing adjustments shall be conclusive and binding.
 
19.2
Merger, Acquisition or Liquidation of the Company

 
In the event of the merger or consolidation of the Company into another
corporation, the acquisition by another corporation of all or substantially all
of the Company's assets, or the liquidation or dissolution of the Company, the
Purchase Date with respect to outstanding Options shall be the business day
immediately preceding the effective date of such merger, consolidation,
acquisition, liquidation or dissolution unless the Board or the Committee shall,
in its sole discretion, provide for the assumption or substitution of such
Options in a manner complying with Code Section 424(a).
 
19.3
Limitations

 
The grant of Options will in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge,

 
14

--------------------------------------------------------------------------------

 

 
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.
 
SECTION 20.  REGISTRATION
 
The Company shall be under no obligation to any Participant to register for
offering or resale under the Securities Act of 1933, as amended, or register or
qualify under state securities laws, any shares of Stock.  The Company may issue
certificates for shares with such legends and subject to such restrictions on
transfer and stop-transfer instructions as counsel for the Company deems
necessary or desirable for compliance by the Company with federal and state
securities laws.
 
SECTION 21.  EFFECTIVE DATE
 
The Plan's effective date is the date on which it is approved by the Company's
shareholders.

 
15

--------------------------------------------------------------------------------

 
